Cite as 2014 Ark. App. 402

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-257


                                                  Opinion Delivered   June 18, 2014
TIMOTHY ALLEN FIVEASH
                    APPELLANT                     APPEAL FROM THE BOONE
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CR2012-149-4]

                                                  HONORABLE ROBERT
STATE OF ARKANSAS                                 McCORKINDALE, II, JUDGE
                                 APPELLEE
                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                           PHILLIP T. WHITEAKER, Judge


       Timothy Allen Fiveash appeals from his Boone County Circuit Court convictions for

driving on a suspended license, careless or prohibited driving, failure to wear a seat belt, no

license tags, no proof of liability insurance, and obstruction of government operation.

Appellant’s counsel has filed a motion to withdraw, pursuant to Anders v. California, 386 U.S.

738 (1967), and in compliance with Rule 4-3(k) of the Rules of the Arkansas Supreme Court

and Court of Appeals, stating that there are no meritorious grounds to support an appeal. The

motion is accompanied by an abstract, brief, and addendum referring to everything in the

record that might arguably support an appeal, including all motions, objections, and requests

decided adversely to appellant and a statement of reasons why none of those rulings would be

a meritorious ground for reversal. The clerk of this court mailed appellant a copy of his
                                 Cite as 2014 Ark. App. 402

counsel’s brief at his last known address, notifying him of his right to file a pro se statement

of points for reversal within thirty days. The package was returned as undeliverable.

       From our review of the record and the briefs presented to us, we find that there has

been compliance with Rule 4-3(k) and that the appeal is without merit. Accordingly,

counsel’s motion to withdraw is granted, and the order appealed from is affirmed.

       Affirmed; motion to withdraw granted.

       GLADWIN, C.J., and PITTMAN, J., agree.

       Cullen & Co., PLLC, by: Tim J. Cullen, for appellant.

       No response.




                                               2